            Case 1:18-cv-09936-LGS Document 211 Filed 03/27/20 Page 1 of 4

KAPLAN HECKER & FJNK LLP                                    350 FIFTH AVENUE      I SUITE 7110
                                                             NEW YORK, NEW YORK 10118

                                                            TEL (212) 763-0883    I   FAX (212)

                                                             WWW. KAPI.ANHECKEILCOM




                                                             D RECT D Al   2 2 763 0884
                                                             DIRECT EMAIL rkaplan@kapanhecker.com




                                                                        March 27, 2020


   BYECF

   The Honorable Loma G. Schofield
   United States District Judge
   Southern District of New York:
   40 Foley Square
   New York, New York 10007

                  Re:      Jane Doe, et al. v. The Tmmp Corporation, et al., 18-cv-09936 (LGS)
                           (REDACTED)

   Dear Judge Schofield:

            We write on behalf of Plaintiffs in the above-referenced action to respectfully request a
   pre-motion conference concerning a discovery dispute with nonparty Anne Archer Butcher and
   her company Dolphin Ente1iainment (collectively, the "Marketing Consultants"). As discovery
   from other sources has confirmed, the Marketing Consultants provided marketing and public-
   relations services to Defendants and ACN in connection with Defendants' endorsement and
   promotion of ACN. Indeed, the Marketing Consultants were engaged as the -                       that
   facilitated Defendants' fraudulent endorsement and promotion of ACN from at least~ 015.
   And the Marketing Consultants have confnme.d that they possess more than 1,600 relevant
   documents. Nevertheless, after four months of meeting and conferring, and even after Plaintiffs
   paid their discove1y costs, the Marketing Consultants are now refusing to produce documents
   responsive to subpoenas issued pursuant to Rule 45, including ce1tain indisputably relevant
   documents that they previously agreed to produce, but now are withholding without any valid
   basis. Because the Marketing Consultants have failed to produce a single document for over four
   months, and with the cun-eut deadline for close of fact discove1y approachi11g, Plaintiffs now seek
   this Court's intervention pursuant to Federal Rule of Civil Procedure 4S(d).

          The Subpoenas. Plaintiffs issued document subpoenas to the Marketing Consultants on
   November 7, 2019 (the " Document Subpoenas,,), and fo11owed up with a deposition subpoena to
   Ms. Archer on November 15, 2019. The Document Subpoenas sought, among other things,
   documents conceming the public relations and market~ces that the Marketing Consultants
   provided to Defendants and ACN, their services as a -      between Defendants and ACN in
            Case 1:18-cv-09936-LGS Document 211 Filed 03/27/20 Page 2 of 4

KAPLAN HECKER & FINK LLP                                                                             2

   connection with Defendants' endorsement and promotion of ACN, and their work to disseminate
   Defendants' fraudulent Message.

           The Meet-and-Confe1• Process and Agreement.              For approximately four months,
   Plaintiffs have met and conferred with the Marketing Consultants in good taith. During that time,
    Plaintiffs have worked to na1Tow the Document Subpoenas, offered multiple extensions, made
   provision for rolling productions, and have offered to pay (and for months have, in fact_, been
   paying) the Marketing Consultants ' discovery vendor costs. During that meet-and-confer process,
   Plaintiffs proposed a single, naffowly tailored search for presumptively relevant ESI: all
   documents responsive to the search tenn "Trump" from within the relevant time period. The
   Marketing Consultants agreed to that proposal, although they noted that they would constme the
   relevant time period as limited by the default limitations on ESI set forth in the Court's hldividual
   Rules, which at that time the Court had not yet waived. Subject to that limitation, the Marketing
   ConsuJtants represented that they had collected and begtm reviewing responsive documents. And
   on January 17, 2020, the Madceting Consultants confi1med that they were in possession of more
   than 1,600 responsive documents, even excluding communications that included the Defendants.

           The Ma1·kettng Consultants Renege on Their Agreement. In the months since their
   professed agreement, the Marketing Consultants have reneged or walked back every commitment
   and engaged in dilatory tactics without justification . The Marketing Consultants first represented
   that their initial production would occur by the end of January 2020. January came arid went
   without tl1e l\r1arketing Consultants producing a single document. The Marketing Consultants then
    ignored several follow-up requests. Eventually, they committed to completing their production by
   March 26. Now, without any justification whatsoever, the M arketing Consultants take the position
   that they will withhold all relevant and responsive documents that they have already collected until
   a week before Ms. Butcher 's deposition- regardless of when it is scheduled.

            The Marketing Consultants are also playing games with respect to the applicable cl.ate range
   in a transparent effort to deprive Plaintiffs ofindisputably relevant discovery that has already been
   collected and reviewed. As noted above, in January 2020, the Marketing Consultants agreed to
   search for documents and emails for the time period October 30, 2013 to September 30, 2015. As
   Plaintiffs made clear·, all available evidence c-0nfumed that the Mar·keting Consultants had relevant
   documents in their possession from at least 2008, but the Marketing Consultants nevertheless
   refused to produce relevant documents from before October 30, 2013, in reliance on tl1e default
   limitations in this Comt's Individual Rule II.A. l (b). As the Comt is aware, the Comt has since
   waived that Rule's default five-year limitation on searches for ESI (Doc. No. 198). When Plaintiffs
    infom1ed the Marketing Consultants that the default mies on which they were relying no longer
   applied, the Marketing Consultants then invented a new tinte limitation-they would search for
   documents dating back to December 26, 2008, but would only produce documents up to the date
   of August 31, 2011- reneging on their previous agreement to provide, at the ve1y least. documents
   from October 30, 2013 to September 30, 2015. To date, the Marketing Consultants have not
   produced a single document.

          Relevance of the :Material Requested. Plaintiffs are entitled to obtain discovery
   "regarding any nonprivileged matter that is relevant to any patty' s clain1 or defense and
   propo1tional to the needs of the case." Fed. R. Civ. P. 26(b)(l). Even in the context of motions to
   compel nonparties, "[r]elevance has been broadly inte1preted to include any matter that bears on,
              Case 1:18-cv-09936-LGS Document 211 Filed 03/27/20 Page 3 of 4

I/ PLAN I !ECKER & FINK LLP                                                                                         3

    or that reasonably could lead to other matter that could bear on any issue that is or may be in the
    case." Gilani v. Hewlett Packard Co., o. 15 Civ. 5609, 2017 WL 4236564, at * l (S.D. .Y.
    Sept. 22, 2017) (internal quotation marks omitted).

            As lhe limited roduclious from Defendants have made clear, lhe Marketing Consultants
    were engaged                                                              between Defendants and
    ACN. Thus, the Mad:etmg Consultants played a key role in acilitating Defendants' endorsement
    and promotion of ACN and disseminating Defendants' fraudulent Message about ACN to
    Plaintiffs and the putative class members through multiple media channels, from at least 2008 to
    2015. As a result, tl1e Marketing Consultants possess a wide range of relevant materials, including
    communications with ACN, Defendants, and Mark Burnett Productions concerning Defendants'
    fraudulent endorsement and promotion of ACN; docwnents conce111ing ACN's appearances on lhe
    episodes of The Celebrity Apprentice that aired on March 22, 2009 and March 27, 2011; documents
    concerning promotional material in which Defendants' endorsed and promoted ACN; and
    documents about their own work to facilitate Defendants ' endorsement and promotion of ACN,
    including at ACN events.

            With respect to the Marketing Consultants' most recent gambit to limit their production
    obligatious to the time period from December 26, 2008 to August 3 1, 2011, the existing discove1y
    record is similarly clear that the Marketing Consultants' relevant communications with Defendants
    and ACN continued well beyond 2011-tmtil at least 2015, as the Marketin Consultants
    themselves revious) conceded. For exam le,




                                                                         •
                                                                 mnque responsive ocuments, not
    including communications with Defendants. There is simply no basis for the Marketing
    Consultants' refusal to produce relevant documents from September 1, 2011 onward. 1

            Lack of ndue Burden. Finally. there is no undue burden or expense justifying the
    Marketing Consultants' refusal to comply with their subpoena obligations. See Fed. R. Civ. P.
    45(d); Fireman 's Fund Ins. Co. v. Great Am. Ins. Co. ofNe,v York, 284 F.R.D. 132, 135 (S.D.N.Y.
    2012) ("Once relevance has been shown , it is up to the responding party to justify curtailing
    discovery."). To the contrary, Plaintiffs have alleviated burden through multiple generous
    accommodations. First, Plaintiffs have worked to tailor their requests and offered to accept rolling
    productions. Second, Plaintiffs have made multiple extensions to the production timeline. Third,
    Plaintiffs have agreed to pay (and have been paying for months now) the Marketing Consultants'
    discovery vendor costs, which alone defeats any claim ofundue burden. See, e.g., Mirra v. Jordan,
    No. 13 Civ. 55 19, 2015 WL 8526550, at *2 (S.D.N.Y. Dec. 7, 2015) ("As the plaintiff agreed ...
    to pay all costs associated with collecting, processing and Bates stamping of the materials
    requested by his subpoena . . . no undue burden or significant expense wilJ result from D
    compliance with the plaintiffs subpoena."). Such accommodations far exceed Plaintiffs'

    1
      Plaintiffs seek to compel production of all non-privileged docwnents responsive lo the search tenn '"Trump" from
    the period January l. 2005 until October 29, 2013.
           Case 1:18-cv-09936-LGS Document 211 Filed 03/27/20 Page 4 of 4

KAPLAN HECKER & FINK LLP                                                                           4

   obligations to mitigate burden under Rule 45, as nonparties are expected to devote time to
   compliance even without reimbursement. See, e.g., In re Subpoena to Loeb & Loeb LLP, No. 19
   Misc. Civ. 241, 2019 WL 2428704, at "'6 (S.D.N.Y. June 11. 2019).

                                                      Respectfully submitted,




                                                      Roberta A . Kaplan

   cc:   Counsel of Record (via ECF)
         CoU11Sel for Anne Archer Butcher ( via certified oven.tight delive1y service and email)
